DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaston (US 2018/0123357).
With respect to claim 1, Beaston discloses an energy storage system comprising: a housing (para 0114-0115, also see para 0108 and 0113); a first terminal (para 0117-0118, 0143, and 0147); a thermal management system configured to manage a temperature within the housing (para 0115, 0117, 0121, and 0143), the thermal management system configured to receive power from an external power source via the first terminal (para 0118-0119, 0135, 0143-0144, 0147, and 0153, also see para 0252); a second terminal (para 0114, 0119, 0144, and 0147); an energy storage element disposed within the housing (para 0115 and 0157), the energy storage element configured to electrically connect to a grid via the second terminal (para 0135, 0144, 0147, and 0153, also see para 0349-0350); and a controller coupled to the energy storage unit and the thermal management system (para 0117-0123).
With respect to claim 2, Beaston discloses the energy storage system of claim 1, wherein the thermal management system is further configured to receive power from the energy storage element (para 0135, 0147, and 0349).
With respect to claim 9, Beaston discloses the energy storage system of claim 1, wherein the energy storage unit is configured to provide direct current (DC) power to the thermal management system via a DC to DC converter (para 0117-0118 and 0252).
With respect to claim 10, Beaston discloses the energy storage system of claim 1, wherein the energy storage element comprise one or more batteries (para 0115 and 0157), and wherein the energy storage system includes an inverter electrically coupled to an output of the energy storage element (para 0135 and 0158).
With respect to claim 17, Beaston discloses a method of controlling a temperature of an energy storage system comprising: determining, by a controller of an energy storage system (para 0117-0123), that the energy storage system is in a first state, the first state comprising the energy storage system configured to provide electrical power to a grid or load via a second terminal of the energy storage system (para 0114, 0118-0119, 0144, and 0158); in response to determining that the energy storage system is in the first state, electrically coupling, via the controller, an energy storage element (para 0115 and 0157) of the energy storage system to a thermal management system of the energy storage system (para 0115, 0117, 0121, and 0143); determining, via the controller, that the energy storage system is in a second state (para 0117, 0121, 0135, and 0150); and in response to determining that the energy storage system is in the second state, electrically coupling, via the controller, the thermal management system to a first terminal (para 0118-0119, 0135, 0143-0144, 0147, and 0153, also see para 0252).
With respect to claim 19, Beaston discloses the method of claim 17, wherein determining that the energy storage system is in the first state comprises determining that the energy storage system has been turned on (para 0150 and 0158).
With respect to claim 20, Beaston discloses the method of claim 17, wherein determining that the energy storage system is in the first state comprises determining that the energy storage system is receiving electrical power from the grid via the second terminal (para 0135, 0153, and 0349).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beaston (US 2018/0123357) in view of Berkson (US 2020/0072178).
With respect to claim 6, Beaston discloses the energy storage system of claim 1, the thermal management system further comprising a controller coupled to a condenser, the controller configured to control an operational state (para 0364, 0367, and 0368, which includes the use of an A/C unit).
However, Beaston does not expressly disclose the controller coupled to a compressor and evaporator, the controller configured to control an operational state of the compressor.
Berkson discloses a system for controlling power to or from a battery and includes a thermal management system with a condenser, compressor, and evaporator (para 0064-0065), in order to quickly and effectively manage the temperature of the batteries, which in turn will help prevent damage to the batteries and the system due to charging at undesired temperatures.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a compressor and evaporator in addition to the condenser, as well as the use of a controller to control the operational state of the compressor, in the device of Beaston, as did Berkson, so that the temperatures could be quickly and effectively controlled during power transfer while avoiding damage to the batteries or system components due to charging/discharging at undesired temperatures.
With respect to claim 7, Beaston does not expressly disclose wherein the compressor comprises a variable speed direct current (DC) compressor, an alternating current (AC) compressor, or a variable frequency drive (VFD) configured to receive both DC and AC.
Berkson discloses a system for controlling power to or from a battery and includes a thermal management system with a variable speed DC compressor (para 0034, 0047, 0091, 0117, and 0122-0123, also see para 0064-0065), in order to quickly and effectively manage the temperature of an area while using available power and based on climate and operator demand.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a DC, AC, or VFD compressor, in the device of Beaston, as did Berkson, so that the temperatures of an area could be quickly and effectively controlled while using available power and based on climate and operator demand.
With respect to claim 8, Beaston discloses the energy storage system of claim 6, further comprising an AC to DC power converter configured to receive AC power from the external power source and provide the thermal management system with DC power (para 0147 and 0252, also see para 0135 and 0349).

Allowable Subject Matter
Claims 11-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 11 recites a controller of an energy storage system comprising: a processor configured to: detect that the energy storage system is in a first state, the first state comprising the energy storage system configured to electrically provide or receive power to a grid via a second terminal of the energy storage system; in response to determining that the energy storage system is in the first state, electrically couple an energy storage element  of the energy storage system to a thermal management system; detect that the energy storage system is in a second state; and in response to determining that the energy storage system is in the second state, electrically de-couple an energy storage element of the energy storage system from the thermal management system and electrically couple the thermal management system to a first terminal, the first terminal configured to relay power from an external power source to the thermal management system.
Claims 12-16 are directly or indirectly dependent upon claim 11.
	The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.

Claims 3-5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 recites the energy storage system of claim 2, wherein the controller is configured to electrically couple the thermal management system to the energy storage element during a first state of the energy storage system, and electrically decouple the thermal management system from the energy storage element during a second state of the energy storage system.
Claims 4-5 are directly or indirectly dependent upon claim 3.
Claim 18 recites the method of claim 17, further comprising, in response to determining that the energy storage system is in the second state, electrically de-coupling, via the controller, an energy storage unit of the energy storage system to a thermal management system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frutschy (US 2017/0069939), O’Hora (US 2017/0279170), and Colello (US 2011/0282807).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859

/EDWARD TSO/Primary Examiner, Art Unit 2859